DETAILED ACTION
This non-final rejection is responsive to the request for continued examination filed 16 December 2021.
Claims 1, 4, 7-8, 13, and 20-21 are amended. Claims 5, 17, and 22 are cancelled. No claims have been added or withdrawn. Therefore, claims 1-4, 6-16, and 18-21 are presently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 December 2021 has been entered.

 Response to Arguments
In view of the amendments, the previous rejection of claim 22 under 35 U.S.C. 112(a) is withdrawn.
In view of the amendments, the previous rejection of claims 13-16 and 18-22 under 35 U.S.C. 112(b) is withdrawn.
Applicant's arguments with respect to the rejection of the claims under 35 U.S.C. §§ 102 and 103 have been fully considered but they are not persuasive. 
The Applicant argues that the cited “portion of Milligan does not teach estimating or taking account of uncertain information [and instead] teaches a pilot inputting setting when the information is not available” (Remarks, p. 14). 
The Examiner respectfully disagrees. The claim language states that “the at least one takeoff performance characteristic” is predicted “under conditions of missing or uncertain information” and not that missing or uncertain information is estimated, as argued by the Applicant. Further, using broadest reasonable interpretation, Milligan discloses conditions of missing or uncertain information, as cited on page 10 of the previous Office Action. In the Remarks, the Applicant provides a cited portion of Milligan (used in rejecting claim 5) that seems irrelevant to this argument, because claim 5 was cancelled previously.
The Applicant argues that none of the references suggest the amended limitation of using a cost function for parameter estimation (Remarks, p. 14). The Examiner respectfully disagrees, and the rejection below has been updated to reflect the amended limitations.
The Applicant argues that the combination of Milligan, Sun, Ismail, Nanduri, Martins, and Nguyen “is based on the notion of hindsight” and “is improper because the Office Action relies on information gleaned solely from Applicant’s specification” (Remarks, p. 14). 
The Examiner respectfully disagrees. Regarding the combination with Nanduri, the previous Office Action at page 16 discloses that both Milligan and Nanduri are directed to providing real-time performance monitoring of aircrafts. Because the references are directed toward the same subject matter, there is implicit recognition that the two references provide real-time performance monitoring of aircrafts. Further, the motivation to combine relies on information cited from Nanduri. Regarding Sun, the previous Office Action at page 19 states that both Milligan and Sun are directed to estimating aircraft mass, and the combination is based on predictable results. Regarding Ismail, the previous Office Action at page 19 states that the combination of Milligan and Sun and the disclosure of Ismail are directed to the same problem of monitoring aerial vehicles and identifying the mass, where the motivation to combine relies on disclosure from Ismail. Regarding Martins, the previous Office Action at page 29 states that both Milligan and Martins are directed to monitoring systems for safe airplane take-offs, where the motivation to combine relies on disclosure from Martins. Lastly, because claim 22 is now cancelled, the current rejection no long relies on Nguyen.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 13-14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Milligan in view of Sun et al. (“Aircraft initial mass estimation using Bayesian inference method,” 2018, Transportation Research Part C 90, pp. 59-73) (“Sun”).
Regarding claim 1, Milligan teaches an apparatus for detecting performance of a current takeoff of an aircraft by predicting at least one takeoff performance characteristic of the aircraft prior to takeoff for a current flight (Milligan, col. 4, lines 59-65, “the computer 14 will calculate a reference acceleration curve for this particular take-off based upon the input information and a historical data base within the computer 14. This reference acceleration curve will predict the acceleration of the aircraft at any particular velocity as it moves down the runway during take-off.” The predicted curve when the aircraft is at rest discloses predicting at least one takeoff performance characteristic of the aircraft prior to takeoff for a current flight.), 
the apparatus comprising: 
at least one processor deployed on the aircraft (Milligan, col. 3, lines 48-54, “Indicator 10 includes an accelerometer 12, a computer 14 and a display and input panel 16. … The indicator 10 provides independent advisory performance data to the pilot of an airplane during the take-off ground roll.”), 
the at least one processor being programmed to, when a model of thrust based on a look-up table is unavailable (Milligan, col. 7, lines 20-35, “merely recording this acceleration versus velocity data would not be very useful for predicting take-off performance when the operating conditions of the aircraft change radically. Therefore, the computer 14, in the preferred embodiment, develops a number of constants for each take-off 25 that are indicative of the take-off performance and that are independent of the variable operating conditions of the aircraft including percentage of rated thrust or power, aircraft gross weight at take-off, headwind component, outside air temperature, local atmospheric pressure, coefficient of rolling resistance, and runway slope. In the preferred embodiment, five constants C1, C2, C3, C4, and C5 are developed from the equation for acceleration (a) below: [see Equation 1].” Because unknown parameters are learned from observations, it is implicit that a model of thrust based on a look-up is unavailable.)
to implement the model of thrust trained for the aircraft during the takeoff having a first component based on sensor data contributed from the takeoff of the current flight and having a second component based on derivative data contributed from a prior flight takeoff (Milligan, col. 4, lines 3-13, “In particular, the take-off performance indicator 10 provides advisory performance data based on the take-off performance history of the airplane operating under actual flight conditions. It does not assume that the aircraft attains handbook performance level, and it does not assume that the pilot follows the same take-off procedure regardless of take-off conditions. Instead, the indicator 10 learns the historical take-off characteristics of the aircraft and judges a current take-off [implements the model of thrust trained for the aircraft during the takeoff] based on those historical take-off characteristics [a second component based on derivative data contributed from a prior flight takeoff], the input data and the actual acceleration [a first component based on sensor data contributed from the takeoff of the current flight].” Milligan, col. 7, lines 24-28, “the computer 14, in the preferred embodiment, develops a number of constants for each take-off 25 that are indicative of the take-off performance and that are independent of the variable operating conditions of the aircraft. … The above equation [Equation 1] is solved for the constants C1-C5 by sampling the acceleration and velocity of the aircraft on take-off at least five times and using the five samples of acceleration and corresponding velocity to solve the 55 equation for the constants. The equation is a general description of take-off performance [the model of thrust trained] taking into consideration the numerous factors which influence take-off performance.” Milligan, col. 7, lines 59-69 and col. 8, lines 1-10, “Referring to the equation [see Equation 1], it will be noted that C1 is multiplied by the percentage of rated power or thrust (A) and, thus, C1 may be thought of as a constant relating to static thrust. … C2 is also multiplied by the percentage of rated power and by the sum of ground velocity and head wind. Thus, C2 is a constant relating to a linear relationship between thrust and velocity. C3 is multiplied by the percentage of rated power and the square of the sum of ground velocity plus headwind and, thus, C3 is a constant related to the nonlinear relationship between thrust and velocity.”)
wherein the first and second components used in the modeling of the thrust are based on one aircraft takeoff characteristics of: acceleration from the thrust, friction from slope, and drag from friction of the aircraft during the takeoff (Milligan, col. 8, lines 27-31, “In the preferred embodiment, the acceleration and velocity data is stored in its raw form for each take-off and, for each take-off, the equation [see Equation 1] is solved for C1 [relating to static thrust], C2 [relating to a linear relationship between thrust and velocity], C3 [related to the nonlinear relationship between thrust and velocity], C4 [relating to air drag] and C5 [relating to rolling drag] and these constants are also stored.” Equation 1 also displays use of a coefficient of rolling resistance and runway slope.); 
the at least one processor having an input coupled to receive sensor data from at least one sensor system deployed on the aircraft (Milligan, col. 3, lines 49-64, “Indicator 10 includes an accelerometer 12, a computer 14 and a display and input panel 16. The accelerometer 12 [at least one sensor system deployed on the aircraft] provides a signal [sensor data] to the computer 14 [an input coupled to receive] indicating the actual acceleration of the airplane in which the indicator is mounted. … The indicator 10 provides independent advisory performance data to the pilot of an airplane during the take-off ground roll.”); 
the at least one processor having an associated memory for acquiring, prior to the takeoff for the current flight, the derivative data contributed from prior takeoffs flights (Milligan, col. 3, lines 51-57, “The accelerometer 12 provides a signal to the computer 14 indicating the actual acceleration of the airplane in which the indicator is mounted, and during the ground roll of the aircraft, the computer 14 integrates the acceleration signal to determine the actual velocity of the aircraft and integrates again to determine the actual distance traveled by the aircraft.” Milligan, col. 8, lines 27-38, “In the preferred embodiment, the acceleration and velocity data is stored in its raw form for each take-off and, for each take-off, the equation is solved for C1, C2, C3, C4 and C5 and these constants are also stored. In addition, an average of the constants for the last twenty take-offs is calculated and stored for use as the historical data. When the pilot inputs the aforementioned information through data input register 17 and depresses the run key, the computer 14 will use the historical data (the average constants) and the input information to calculate an acceleration and velocity data.”); 
the at least one processor being programmed to implement the trained model of thrust to predict, under conditions of missing or uncertain information about aerodynamic characteristics of the thrust or an engine of the aircraft or environmental conditions (Milligan, col. 7, lines 20-28, “merely recording this 20 acceleration versus velocity data would not be very useful for predicting take-off performance when the operating conditions of the aircraft change radically. Therefore, the computer 14, in the preferred embodiment, develops a number of constants for each take-off that are indicative of the take-off performance and that are independent of the variable operating conditions [under conditions of missing or uncertain information] of the aircraft including percentage of rated thrust or power, aircraft gross weight at take-off [examples of aerodynamic characteristics of the thrust or an engine of the aircraft], headwind component, outside air temperature, local atmospheric pressure, coefficient of rolling resistance, and runway slope [examples of environmental conditions].”), 
the at least one takeoff performance characteristic for a subsequent takeoff time in a future relative to a current takeoff time (Milligan, col. 4, lines 59-65, “the computer 14 will calculate a reference acceleration curve for this particular take-off based upon the input information and a historical data base within the computer 14. This reference acceleration curve will predict the acceleration of the aircraft at any particular velocity as it moves down the runway during take-off. The computer 14 will also calculate a reference take-off distance based upon this acceleration curve. That is, the computer 14 will calculate the distance required to achieve V1, rotation velocity, based on the reference acceleration curve.”); 
the at least one processor being configured to supply the at least one takeoff performance characteristic to an avionics system on board the aircraft (Milligan, col. 8, lines 40-48, “As the computer monitors the take-off, once it notes that the aircraft is traveling 40 knots, it will use the acceleration and velocity data that was previously calculated from the input information and historical data and it will compare the aircraft's actual acceleration to its reference acceleration. This ratio will be displayed on meter 32 as previously described.”);
wherein the model of thrust is trained by incorporating specific scaling factors to account for factors retarding the thrust in the model of thrust which are unmeasured (Milligan, col. 7, lines 59-68 and col. 8, lines 1-2, “Referring to the equation [see Equation 1], it will be noted that C1 is multiplied by the percentage of rated power or thrust (A) and, thus, C1 may be thought of as a constant relating to static thrust. The term A, percentage of rated thrust, is a number that is directly proportional to the rated thrust developed by the engine on take-off. This term, A, may be provided by the pilot or it may be calculated by the computer. For example, the pilot may input the intended power setting, the temperature and the pressure [specific scaling factors to account for factors retarding thrust] and the computer 14 would be pre-programmed to calculate A, percentage of rated thrust.”); and
the at least one processor being programmed to use a prediction model to predict, under conditions of missing or uncertain information about the aerodynamic characteristics of the thrust or the engine of the aircraft or environmental conditions (Milligan, col. 7, lines 20-28, “merely recording this 20 acceleration versus velocity data would not be very useful for predicting take-off performance when the operating conditions of the aircraft change radically. Therefore, the computer 14, in the preferred embodiment, develops a number of constants for each take-off that are indicative of the take-off performance and that are independent of the variable operating conditions [under conditions of missing or uncertain information] of the aircraft including percentage of rated thrust or power, aircraft gross weight at take-off [examples of aerodynamic characteristics of the thrust or engine of the aircraft], headwind component, outside air temperature, local atmospheric pressure, coefficient of rolling resistance, and runway slope [examples of environmental conditions].”),
the at least one characteristic related to a future speed for a subsequent takeoff and time in the future relative to the current takeoff time … (Milligan, col. 4, lines 63-68 and col. 5, lines 1-5, “the computer 14 will calculate a reference acceleration curve for this particular take-off based upon the input information and a historical data base within the computer 14. This reference acceleration curve will predict the acceleration of the aircraft at any particular velocity as it moves down the runway during take-off. The computer will also calculate a reference take-off distance based upon this acceleration curve. That is, the computer 14 will calculate the distance required to achieve V1, rotation velocity, [a future speed for a subsequent takeoff and time in the future relative to a current takeoff time] based on the reference acceleration curve.”).
Milligan does not disclose the apparatus, further comprising:
…
using a cost function to generate flight specific parameters contained in a thrust prediction model.
However, Sun teaches the apparatus, further comprising:
 using a cost function to generate flight specific parameters contained in a thrust prediction model (Sun, p. 62, Section 2.1, “Let the left part of the equation [Equation (7)] be                         
                            
                                
                                    f
                                
                                
                                    1
                                
                            
                            (
                            m
                            ,
                            η
                            )
                        
                    . The task is to find the optimal                         
                            
                                
                                    m
                                
                                ^
                            
                        
                     and                         
                            
                                
                                    η
                                
                                ^
                            
                        
                     [flight specific parameters contained in a thrust model] that minimize the squared sum of                         
                            
                                
                                    f
                                
                                
                                    1
                                
                            
                        
                     of all takeoff data samples.” Minimizing the squared sum of                         
                            
                                
                                    f
                                
                                
                                    1
                                
                            
                        
                    , as shown in Equation (8) discloses a cost function.).
Both Milligan and Sun are directed to estimating aircraft mass and measuring thrust during takeoff. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the prediction model in the Milligan to use a cost function to generate flight specific parameters contained in a thrust model, as disclosed in Sun, to yield predictable results of generating parameters for a prediction model. Further, using a cost function would yield optimal parameter values (Sun, p. 62, Section 2.1).

Regarding claim 2, Milligan in view of Sun teaches the apparatus of claim 1.
Milligan further teaches the apparatus, wherein the model of thrust is trained as an aerodynamic model that models the acceleration or a speed prediction of the aircraft (Milligan, col. 4, lines 59-65, “the computer 14 will calculate a reference acceleration curve for this particular take-off based upon the input information and a historical data base within the computer 14. This reference acceleration curve will predict the acceleration of the aircraft at any particular velocity as it moves down the runway during take-off.”).

Regarding claims 13-14, claims 13-14 are directed to a method for detecting performance of a current takeoff of an aircraft by predicting at least one takeoff performance characteristic of an aircraft prior to takeoff for a current flight, the method comprising limitations similar to those recited in claims 1-2, respectively. Therefore, the rejection to claims 1-2 are applied to claims 13-14.

Regarding claim 20, claim 20 is directed to a non-transitory, computer-readable medium containing instructions thereon, which, when executed by a processor, perform a method comprising limitations similar to those recited in claim 1. Therefore, the rejection made to claim 1 is applied to claim 20.
In addition, Milligan discloses an avionics system on board the aircraft selected from the group consisting of: a monitor system for providing alerts to the pilot, an automated thrust control system, an automated thrust optimization system and combinations thereof whereby underperformance of the current takeoff can be detected and corrected by the pilot (Milligan, col. 5, lines 6-40, “Referring to FIG. 2, there is shown an analogue meter that indicates to the pilot whether his aircraft is achieving the reference take-off acceleration. The meter 32 includes a needle 33 that will point to a dial 34 which is divided into a green section 36, an amber section 38, a red section 40 and an off section 42. … when the minimum velocity is achieved, the needle 33 will immediately point to the appropriate section on the dial 34. If the needle points to the green section 36, it is indicating that the actual acceleration of the aircraft for the actual velocity of the aircraft is within an acceptable range of the reference acceleration that is based upon historical data. Typically, this acceptable range would be between 90 percent and 110 percent of the reference acceleration. If the actual acceleration of the aircraft at a particular velocity is between 80 percent and 90 percent of the reference acceleration for that velocity, the needle 33 will point to the amber section 38 of the dial 34 and indicate to the pilot that he should exercise caution concerning the take-off performance of the aircraft. If the actual acceleration of the aircraft falls below 80 percent of the reference acceleration for any velocity, the needle 33 will point to the red section 40 of the dial 34 and the pilot should consider aborting the take-off. The aforementioned percentages are meant to be examples and can be changed by the user to meet specific requirements.”).

Claims 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Milligan and Sun, in view of Nanduri et al. (“Anomaly Detection in Aircraft Data Using Recurrent Neural Networks (RNN),” 2016, IEEE, pp. 5C2-1-5C2-8) (“Nanduri”).
Regarding claim 3, Milligan in view of Sun teaches the apparatus of claim 1.
Milligan further teaches the apparatus, further comprising: 
the at least one processor predicting future speed calculations of takeoff of the aircraft (Milligan, col. 4, lines 59-65, “the computer 14 will calculate a reference acceleration curve for this particular take-off based upon the input information and a historical data base within the computer 14. This reference acceleration curve will predict the acceleration of the aircraft at any particular velocity as it moves down the runway during take-off. The computer 14 will also calculate a reference take-off distance based upon this acceleration curve. That is, the computer 14 will calculate the distance required to achieve V1, rotation velocity, based on the reference acceleration curve.”)….
Neither Milligan nor Sun discloses predicting future speed calculations … using a neural network model implemented as a long short-term memory (LSTM).
However, Nanduri teaches predicting future speed calculations using a neural network model implemented as a long short-term memory (LSTM) (Nanduri, p. 5C2-1, Abstract, “RNN architectures, designed for time-series data, are suited for implementation on the flight deck to provide real-time anomaly detection. The implications of these results are discussed.” Nanduri, p. 5C2-1, Section 1, “This paper describes the application of Recurrent Neural Networks (RNN) for effectively detecting anomalies in flight data. Recurrent Neural Networks with Long Short Term Memory cells (RNN LSTM) and Recurrent Neural Networks with Gated Recurrent units (RNN GRU) are capable of handling multivariate sequential time-series data without dimensionality reduction, and can detect anomalies in latent features. RNNs can also be implemented for real-time anomaly detection on the flight deck.” Nanduri, p. 5C2-5, Section 4, “at time t+1, the model calculates the error of value predicted at time t. In this way during testing, if the resultant error is low, it signifies that the current value(s) are normal. On the other hand, if the resultant error is relatively high, it indicates the presence of anomaly.”  Nanduri, p. 5C2-6, Section 4 and Table 3, “All RNN models are able to detect 8 out of 11 anomalous cases,” including Very High Airspeed Approach (VHSPDP) and High Airspeed for Short Duration (SHORT). Because the disclosed RNNs can detect anomalies using errors from predictions and at least some detected anomalies correspond to airspeed, it is implicit that they can predict future speed calculations of takeoff of the aircraft using a neural network implemented as a long short-term memory.).
Both the combination of Milligan and Sun and the disclosure of Nanduri are directed to providing real-time performance monitoring of aircrafts. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the predicting step in Milligan to use a neural network model implemented as an LSTM, as disclosed in Nanduri. One would be motivated to do so, since LSTMs “are capable of handling multivariate sequential time-series data without dimensionality reduction, and can detect anomalies in latent features” (Nanduri, p. 5C2-1, Section 1).

Regarding claim 15, claim 15 is directed to a method for detecting performance of a current takeoff of an aircraft by predicting at least one takeoff performance characteristic of an aircraft prior to takeoff for a current flight, the method comprising limitations similar to those recited in claim 3. Therefore, the rejection to claim 3 is applied to claim 15.

Claims 4, 6-9, 16, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Milligan and Sun, in view of Ismail et al. (US 2018/0273208) (“Ismail”).
Regarding claim 4, Milligan in view of Sun teaches the apparatus of claim 2.
Milligan further teaches the apparatus, further comprising:
the at least one processor configured to learn from a set of characteristics of prior flights in order to estimate a thrust output (Milligan, col. 8, lines 27-38, “In the preferred embodiment, the acceleration and velocity data is stored in its raw form for each take-off and, for each take-off, the equation is solved for C1, C2, C3, C4 and C5 and these constants are also stored. In addition, an average of the constants for the last twenty take-offs is calculated and stored for use as the historical data. When the pilot inputs the aforementioned information through data input register 17 and depresses the run key, the computer 14 will use the historical data (the average constants) and the input information to calculate an acceleration and velocity data.” Milligan, col. 7, lines 59-69 and col. 8, lines 1-10, “Referring to the equation [see Equation 1], it will be noted that C1 is multiplied by the percentage of rated power or thrust (A) and, thus, C1 may be thought of as a constant relating to static thrust. … C2 is also multiplied by the percentage of rated power and by the sum of ground velocity and head wind. Thus, C2 is a constant relating to a linear relationship between thrust and velocity. C3 is multiplied by the percentage of rated power and the square of the sum of ground velocity plus headwind and, thus, C3 is a constant related to the nonlinear relationship between thrust and velocity.”)….
Milligan does not teach the … thrust output which in turn corresponds to a set of variables measured by the plurality of sensors of the aircraft wherein the set of variables comprise: the airspeed, revolutions per minute (RPMs) of the engine, temperature and pressure ratios wherein the thrust of the aircraft corresponds directly to the particular set of the airspeed, RPMS of the engine, temperature and pressure ratios.
However, Sun teaches the thrust output which in turn corresponds to a set of variables measured by the plurality of sensors of the aircraft wherein the set of variables comprise: the airspeed, … temperature and pressure ratios wherein the thrust of the aircraft corresponds directly to a particular set of the airspeed, … temperature and pressure ratios (Sun, p. 60, Section 2, “Here [see Equation (1)], T and D are the thrust and drag of the aircraft, V, a, and                                 
                                    
                                        
                                            V
                                        
                                        
                                            z
                                        
                                    
                                
                             are the airspeed, acceleration, and vertical rate respectively.                                 
                                    
                                        
                                            C
                                        
                                        
                                            D
                                        
                                    
                                
                            ,                                 
                                    
                                        
                                            C
                                        
                                        
                                            L
                                        
                                    
                                
                            ,                                 
                                    
                                        
                                            C
                                        
                                        
                                            d
                                            0
                                        
                                    
                                
                            , and                                 
                                    
                                        
                                            C
                                        
                                        
                                            d
                                            i
                                        
                                    
                                
                             are coefficients for drag, lift, zero lift drag, and lift-induced drag.                                 
                                    ρ
                                
                             [temperature and pressure ratios] and S are the air density and the aircraft reference wing surface.” Sun, p. 70, Section 4.3.3, “All estimation methods introduced in Section 2 require correct measurements of aircraft airspeed. However, data collected from ground measurements (ADS-B or radar) only reveal the ground speed. Estimations can either assume the ground speed as airspeed or integrate wind data to approximate the airspeed. Intuitively, this uncertainty in wind can affect the estimation results. In the experiment dataset, meteorological data are integrated with ground speed to approximate the true airspeed of aircraft. The Global Forecast System (GFS) re-analysis dataset is used to construct the windfield globally. Airspeeds of all trajectories are computed as the difference between the ground speed and wind speed.”).
Both Milligan and Sun are directed to estimating aircraft mass. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the thrust in the combination to correspond to a set of variables measured by a plurality of sensors of a particular aircraft, as disclosed in Sun, to yield predictable results of defining a relationship between a thrust output and a set of variables. Further, using a plurality of sensors of a particular aircraft provides correct measurements of aircraft airspeed (Sun, p. 70, Section 4.3.3).
Sun does not teach … wherein the set of variables comprise: … revolutions per minute (RPMs) of the engine … wherein the thrust of the aircraft corresponds directly to the particular set of the … RPMs of the engine….
However, Ismail teaches wherein the set of variables comprise revolutions per minute (RPMs) of the engine, wherein the thrust of the aircraft corresponds directly to the particular set of the RPMs of the engine (Ismail, P[0029], “The thrust T can be related to the propeller/the rotor's rotational speed                                 
                                    ω
                                
                             rad/s [1 rpm = 2π60 rad/s] by assuming a polynomial formula , for example in Eq. (2):                                 
                                    T
                                    =
                                    K
                                    
                                        
                                            ω
                                        
                                        
                                            2
                                        
                                    
                                
                             (2) where K characterizes the speed-thrust relation of the propulsion system of the vehicle.” Ismail, P[0026], “The remote identification methods are applicable to all manned and unmanned aircrafts and drones, such as fixed wings, rotor wings, helicopters, and electrical or non-electrical engine aircrafts.”).
The combination of Milligan and Sun and the disclosure of Ismail are directed to monitoring aerial vehicles and identifying the mass. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the set of variables in the combination to include RPMs of an engine, as disclosed in Ismail, to yield predictable results of defining a relationship between a thrust output and a set of variables including RPMs of an engine. Further, doing so would provide means for relating a propeller or rotor’s rotational speed with the thrust (Ismail, P[0029]). 

Regarding claim 6, Milligan in view of Sun and Ismail teaches the apparatus of claim 4.
Milligan further teaches the apparatus, further comprising:
determining by the aerodynamic model of the acceleration or the speed prediction of the aircraft an influence of prior flight data in calculations of the acceleration or speed prediction models (Milligan, col. 7, lines 32-35, “In the preferred embodiment, five constants C1, C2, C3, C4, and C5are developed from the equation for acceleration (a) below [see Equation 1].” Milligan, col. 8, lines 27-46, “In the preferred embodiment, the acceleration and velocity data is stored in its raw form for each take-off and, for each take-off, the equation is solved for C1, C2, C3, C4 and C5 and these constants are also stored. In addition, an average of the constants for the last twenty take-offs is calculated and stored for use as the historical data. … As the computer monitors the take-off, once it notes that the aircraft is traveling 40 knots, it will use the acceleration and velocity data that was previously calculated from the input information and historical data and it will compare the aircraft's actual acceleration to its reference acceleration.”). 

Regarding claim 7, Milligan in view of Sun and Ismail teaches the apparatus of claim 6.
Milligan further teaches the apparatus, further comprising: 
the at least one processor being programmed to use the prediction model to predict, under conditions of missing or uncertain information about the aerodynamic characteristics of the thrust or the engine of the aircraft or environmental conditions (Milligan, col. 7, lines 20-28, “merely recording this 20 acceleration versus velocity data would not be very useful for predicting take-off performance when the operating conditions of the aircraft change radically. Therefore, the computer 14, in the preferred embodiment, develops a number of constants for each take-off that are indicative of the take-off performance and that are independent of the variable operating conditions [under conditions of missing or uncertain information] of the aircraft including percentage of rated thrust or power, aircraft gross weight at take-off [examples of aerodynamic characteristics of the thrust or engine of the aircraft], headwind component, outside air temperature, local atmospheric pressure, coefficient of rolling resistance, and runway slope [examples of environmental conditions].”), 
at least one related to a future speed for a subsequent takeoff at the subsequent takeoff time in the future relative to the current takeoff time based on estimations of corresponding flight specific parameters (Milligan, col. 4, lines 63-68 and col. 5, lines 1-5, “the computer 14 will calculate a reference acceleration curve for this particular take-off based upon the input information and a historical data base within the computer 14. This reference acceleration curve will predict the acceleration of the aircraft at any particular velocity as it moves down the runway during take-off. The computer will also calculate a reference take-off distance based upon this acceleration curve. That is, the computer 14 will calculate the distance required to achieve V1, rotation velocity, [a future speed for a subsequent takeoff at a subsequent takeoff time in the future relative to a current takeoff time] based on the reference acceleration curve.”)
wherein the aerodynamic characteristics comprise: a set of measurements up to the current takeoff time (Milligan, col. 4, lines 42-47 and 59-63, “the pilot will depress the hold key 21, and the display 18 will begin to request input information from the pilot concerning operating conditions [a set of measurements up to the current takeoff time] including gross weight of the aircraft, slope of the runway, atmospheric conditions, engine settings, etc. … After all of the information has been entered, the computer 14 will calculate a reference acceleration curve for this particular take-off based upon the input information and a historical data base within the computer 14.”). 

Regarding claim 8, Milligan in view of Sun and Ismail teaches the apparatus of claim 7.
Milligan further teaches the apparatus, wherein the prediction model has a boundary condition of a latest ground speed measured to predict the future speeds estimations (Milligan, col. 4, lines 63-68 and col. 5, lines 1-2, “This reference acceleration curve will predict the acceleration of the aircraft at any particular velocity as it moves down the runway during take-off [a latest ground speed measured]. The computer 14 will also calculate a reference take-off distance based upon this acceleration curve. That is, the computer 14 will calculate the distance required to achieve V1, rotation velocity, [predicted future speeds estimations] based on the reference acceleration curve.”).

Regarding claim 9, Milligan in view of Sun teaches the apparatus of claim 2.
Milligan further teaches the apparatus, further comprising:
the at least one processor configured to identify, based on the aerodynamic model of an anomalous behavior prior to an aircraft takeoff, a source of observable retardation in the acceleration associated with the thrust of the aircraft (Milligan, col. 5, lines 33-37, “If the actual acceleration of the aircraft falls below 80 percent of the reference acceleration for any velocity, the needle 33 will point to the red section 40 of the dial 34 and the pilot should consider aborting the take-off.” Milligan, col. 7, lines 16-29, “As the airplane takes off, the computer 14 constantly samples and records the acceleration and the velocity of the airplane so computer will have a record of the aircraft's acceleration at any particular velocity during a take-off roll. … the computer 14, in the preferred embodiment, develops a number of constants for each take-off 25 that are indicative of the take-off performance and that are independent of the variable operating conditions of the aircraft including percentage of rated thrust or power.”).

Regarding claims 16 and 18-19, claims 16 and 18-19 are directed to a method for detecting performance of a current takeoff of an aircraft by predicting at least one takeoff performance characteristic of an aircraft prior to takeoff for a current flight, the method comprising limitations similar to those recited in claims 4 and 6-7, respectively. Therefore, the rejection to claims 4 and 6-7 are applied to claims 16 and 18-19.

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Milligan, Sun, and Ismail, in view of Nanduri.
Regarding claim 10, Milligan in view of Sun and Ismail teaches the apparatus of claim 4.
Milligan further teaches the apparatus, further comprising:
the at least one processor configured for predicting future speed calculations of takeoff of the aircraft (Milligan, col. 4, lines 59-65, “the computer 14 will calculate a reference acceleration curve for this particular take-off based upon the input information and a historical data base within the computer 14. This reference acceleration curve will predict the acceleration of the aircraft at any particular velocity as it moves down the runway during take-off. The computer 14 will also calculate a reference take-off distance based upon this acceleration curve. That is, the computer 14 will calculate the distance required to achieve V1, rotation velocity, based on the reference acceleration curve.”)….
None of Milligan, Sun, or Ismail teach predicting future speed calculations … of the aircraft using a recurrent neural network (RNN) model implemented as a long short-term memory (LSTM).
However, Nanduri teaches predicting future speed calculations of the aircraft using a recurrent neural network (RNN) model implemented as a long short-term memory (LSTM) (Nanduri, p. 5C2-1, Abstract, “RNN architectures, designed for time-series data, are suited for implementation on the flight deck to provide real-time anomaly detection. The implications of these results are discussed.” Nanduri, p. 5C2-1, Section 1, “This paper describes the application of Recurrent Neural Networks (RNN) for effectively detecting anomalies in flight data. Recurrent Neural Networks with Long Short Term Memory cells (RNN LSTM) and Recurrent Neural Networks with Gated Recurrent units (RNN GRU) are capable of handling multivariate sequential time-series data without dimensionality reduction, and can detect anomalies in latent features. RNNs can also be implemented for real-time anomaly detection on the flight deck.” Nanduri, p. 5C2-5, Section 4, “at time t+1, the model calculates the error of value predicted at time t. In this way during testing, if the resultant error is low, it signifies that the current value(s) are normal. On the other hand, if the resultant error is relatively high, it indicates the presence of anomaly.”  Nanduri, p. 5C2-6, Section 4 and Table 3, “All RNN models are able to detect 8 out of 11 anomalous cases,” including Very High Airspeed Approach (VHSPDP) and High Airspeed for Short Duration (SHORT). Because the disclosed RNNs can detect anomalies using errors from predictions and at least some detected anomalies correspond to airspeed, it is implicit that they can predict future speed calculations of takeoff of the aircraft using a recurrent neural network model implemented as a long short-term memory.).
The combination of Milligan, Sun, and Ismail and the disclosure of Nanduri are directed to providing real-time performance monitoring of aircrafts. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the predicting step in Milligan to use a recurrent neural network model implemented as an LSTM, as disclosed in Nanduri. One would be motivated to do so, since LSTMs “are capable of handling multivariate sequential time-series data without dimensionality reduction, and can detect anomalies in latent features” (Nanduri, p. 5C2-1, Section 1).

Regarding claim 11, Milligan in view of Sun, Ismail, and Nanduri teaches the apparatus of claim 10.
Milligan teaches performing future speed calculations in the takeoff by the processor (Milligan, col. 4, lines 59-65, “the computer 14 will calculate a reference acceleration curve for this particular take-off based upon the input information and a historical data base within the computer 14. This reference acceleration curve will predict the acceleration of the aircraft at any particular velocity as it moves down the runway during take-off. The computer 14 will also calculate a reference take-off distance based upon this acceleration curve. That is, the computer 14 will calculate the distance required to achieve V1, rotation velocity, based on the reference acceleration curve.”).
Nanduri further teaches the apparatus, wherein the RNN model learns temporal characteristics from inputs to perform predictions of future speed calculations with the set of variables related to environmental conditions and the aerodynamic characteristics (Nanduri, p. 5C2-5, Section 4, “The normalized feature vectors are sampled at regular time intervals (i.e. 2 secs) with 21 features per vector that are presented to RNNs sequentially. … during the training phase the model has knowledge (both temporal and featural) about all the examples.” Nanduri, p. 5C2-5, Table 3 and p. 5C2-6, Section 4, “All RNN models are able to detect 8 out of 11 anomalous cases,” including anomalies directed toward Very High Airspeed Approach (Rushed and Unstable Approach) (VHSPD) and Influence of Wind (WIND). Because these types of anomalies can be detected, it is implicit that they rely on the set of variables related to environmental conditions and the aerodynamic characteristics.)….
The combination of Milligan, Sun, and Ismail and the disclosure of Nanduri are directed to providing real-time performance monitoring of aircrafts. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the predicting step in Milligan to use a recurrent neural network model implemented as an LSTM, as disclosed in Nanduri. One would be motivated to do so, since LSTMs “are capable of handling multivariate sequential time-series data without dimensionality reduction, and can detect anomalies in latent features” (Nanduri, p. 5C2-1, Section 1).

Regarding claim 12, Milligan in view of Sun, Ismail, and Nanduri teaches the apparatus of claim 11.
Milligan teaches performing future speed calculations in the takeoff by the processor (Milligan, col. 4, lines 59-65, “the computer 14 will calculate a reference acceleration curve for this particular take-off based upon the input information and a historical data base within the computer 14. This reference acceleration curve will predict the acceleration of the aircraft at any particular velocity as it moves down the runway during take-off. The computer 14 will also calculate a reference take-off distance based upon this acceleration curve. That is, the computer 14 will calculate the distance required to achieve V1, rotation velocity, based on the reference acceleration curve.”).
Nanduri further teaches the apparatus, wherein the RNN model performs the future speed calculations with an incomplete set of the set of variables related to environmental conditions and the aerodynamic characteristics … wherein the RNN learns adaptive techniques to generate a dynamic structure to predict future speeds (Nanduri, p. 5C2-1, Section 1, “This paper describes the application of Recurrent Neural Networks (RNN) for effectively detecting anomalies in flight data. Recurrent Neural Networks with Long Short Term Memory cells (RNN LSTM) and Recurrent Neural Networks with Gated Recurrent units (RNN GRU) are capable of handling multivariate sequential time-series data without dimensionality reduction, and can detect anomalies in latent features [an incomplete set of the set of variables]. RNNs can also be implemented for real-time anomaly detection [a dynamic structure to predict future speeds] on the flight deck.” Nanduri, p. 5C2-5, Table 3, Because the RNNs can detect anomalies such as VHSPD, it is implicit that a future speed is predicted.)….
The combination of Milligan, Sun, and Ismail and the disclosure of Nanduri are directed to providing real-time performance monitoring of aircrafts. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the predicting step in Milligan to use a recurrent neural network model implemented as an LSTM, as disclosed in Nanduri. One would be motivated to do so, since LSTMs “are capable of handling multivariate sequential time-series data without dimensionality reduction, and can detect anomalies in latent features” (Nanduri, p. 5C2-1, Section 1).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Milligan and Sun, in view of Martins et al. (US 2013/0211636) ("Martins").
Regarding claim 21, Milligan in view of Sun teaches the apparatus of claim 1.
Milligan teaches the apparatus, further comprising:
the at least one processor configured to receive data of a set of variable parameters to implement a provisional step to train the model of thrust based on the data comprising other flight data of a same aircraft model … to estimate the set of parameters for training the model of thrust (Milligan, col. 4, lines 3-13, “In particular, the take-off performance indicator 10 provides advisory performance data based on the take-off performance history of the airplane operating under actual flight conditions. … the indicator 10 learns the historical take-off characteristics of the aircraft [the data comprising other flight data of a same aircraft model] and judges a current take-off based on those historical take-off characteristics, the input data and the actual acceleration.” Milligan, col. 7, lines 24-28, “the computer 14, in the preferred embodiment, develops a number of constants for each take-off 25 that are indicative of the take-off performance and that are independent of the variable operating conditions of the aircraft.”).
Neither Milligan nor Sun appear to teach the apparatus, further comprising:
… data comprising … flap setting….
However, Martins teaches the apparatus, further comprising:
data comprising flap setting (Martins, P[0134], “Subsystem 3 consists of three modules in the example non-limiting implementation.” Martins, PP[0160-0165], “In this module [Module 3.3], a standard acceleration equation is stored for each flap setting. This standard acceleration is used to determine the instantaneous airplane weight (WI). Module 3.3 calculates the actual airplane weight from the following data: Instantaneous Thrust from Thrust Module 3.1; VIE from module 3.2; Longitudinal acceleration from onboard accelerometers; Runway slope from Subsystem 1.” Martins, PP[0172-0175] show that Safety Criteria are defined based on the instantaneous airplane weight, as calculated above, where threshold values for the safety criteria are “adjusted to each airplane model/type in the example non-limiting embodiment.”).
Both the combination of Milligan and Sun and the disclosure of Martins are directed to monitoring systems for safe airplane take-offs. It would have been obvious to one of ordinary skill in the art to modify the data used to train the model of thrust, as disclosed in the combination, to include flap setting, to yield predictable results of including flap setting data in an airplane monitoring system. Generally, this would provide further information to further inform the system. It would be advantageous to include flap setting information, since an inadequate flap setting could lead to an accident scenario (Martins, PP[0011, 0025, 0168]).  


















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE F LEE whose telephone number is (571)270-7487. The examiner can normally be reached Monday thru Friday, 10:00AM-6:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571)270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.F.L./Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124